Citation Nr: 0822954	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-30 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1976 
to August 1981.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.
  

FINDING OF FACT

The veteran did not serve during a period of war for 90 days 
or more and was not separated from service due to an 
adjudicated service-connected disability.  


CONCLUSION OF LAW

The criteria are not met for establishing basic eligibility 
for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 
1501(4), 1521, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.3(a)(3), 
3.102 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals overall compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a VCAA letter dated in 
December 2004, the RO advised the veteran of the evidence 
needed to substantiate his pension claim and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   Thus, the Board finds that the RO has 
provided all notice required by the VCAA as to the three 
elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini 
II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, here, the presence of notice of 
this element is of no consequence since it is no longer 
required by law.   

In any event, here, the veteran simply has no wartime 
service.  The provisions of the VCAA have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See 
also Smith v.Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOGCPREC 5-2004 (June 23, 2004).  Therefore, the Board finds 
that no further action is necessary under the statutory and 
regulatory duties to notify and assist.  

Analysis

The law authorizes the payment of a nonservice-connected 
disability pension to a wartime veteran who has the requisite 
service and who is permanently and totally disabled.  Basic 
entitlement exists if a veteran: 

(1) served in the active military, naval or air service for 
ninety (90) days or more during a period of war;

(2) is permanently and totally disabled from nonservice-
connected disability not due to his/her own willful 
misconduct; and

(3) meets the net worth requirements under 38 C.F.R. § 3.274, 
and does not have an annual income in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§§ 3.3, 3.23.  

38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) 
(2007). 

As to the requirement of wartime service, a veteran meets the 
service requirements of this section if he or she served in 
the active military, naval, or air service 1) for ninety days 
or more during a period of war; 2) during a period of war and 
was discharged or released from such service for a service-
connected disability; 3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or 4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. 
§ 3.3(a)(3).  

The term "period of war" for pension purposes means the 
Mexican Border Period, World War I, World War II, the Korean 
conflict, the Vietnam era, the Persian Gulf War, and the 
period beginning on the date of any future declaration of War 
by the Congress and ending on the date prescribed by 
Presidential proclamation or concurrent resolution of the 
Congress.  38 U.S.C.A. § 1501(4) (West 2002); 38 C.F.R. § 3.2 
(2007).  Pursuant to 38 C.F.R. § 3.2(f), with regard to the 
Vietnam War, the period beginning on February 28, 1961 and 
ending on May 7, 1975, inclusive, is the established period 
of war in the case of a veteran who actually served in the 
Republic of Vietnam during that period.  The period beginning 
August 5, 1964 and ending on May 7, 1975, inclusive, is the 
established period of war in all other cases.     

The threshold issue to initially address in a pension case is 
whether the veteran has the requisite period of wartime 
service.  If that issue is answered in the affirmative, the 
additional issues of permanent and total disability and net 
worth and income requirements will then be addressed.  
However, if he does not have the requisite wartime service, 
there is no need to proceed further or address any other 
issue.

The veteran's DD Form 214s reveal that he had active military 
service from September 1976 to August 1981.  However, there 
is no evidence of service during the Vietnam War.  In fact, 
the Vietnam war period officially ended on May 7, 1975, 
before the veteran's induction into the military in September 
1976.  There is no allegation or evidence that he had active 
service during any other period of time, including a period 
of war.  Furthermore, the claims folder shows the veteran was 
not discharged from service during a period of war with a 
disability adjudicated as service-connected.  Since the 
veteran's service was outside of this time frame, he does not 
have established wartime service for purposes of VA pension 
benefits.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. 
§ 3.3(a)(3).  Thus, the veteran's claim must be denied as a 
matter of law.

In summary, the Board finds that the veteran does not meet 
the basic criteria of wartime service for eligibility for 
improved pension.  Accordingly, his claim must be denied for 
lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 
265 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).  The Board is sympathetic to the 
veteran's claim and his particular circumstances which reveal 
treatment for certain medical disorders.  Nonetheless, VA is 
bound by the applicable law and regulations as written.  
38 U.S.C.A. § 7104(c).  


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


